

Exhibit 10.102
Fourth Amendment to the Third Amended and Restated Terminal Services Agreement
This Fourth Amendment to the Third Amended and Restated Terminal Services
Agreement (“Amendment”) is dated July 1, 2019 by and between Marathon Petroleum
Company LP (“MPC”), a Delaware limited partnership whose offices are located at
539 South Main Street, Findlay, Ohio 45840 and MPLX Terminals LLC (“Terminal
Owner”), a Delaware limited liability company whose offices are located at 200
East Hardin Street, Findlay, Ohio 45840. Each of MPC and Terminal Owner shall be
referred to herein individually as a “Party” or collectively as the “Parties”.


WHEREAS, MPC and Terminal Owner are Parties to that certain Third Amended and
Restated Terminal Services Agreement, dated March 1, 2017, as amended on
September 1, 2017, October 31, 2017, and March 20, 2018 (as amended, the
“Agreement”);
        
WHEREAS, on April 1, 2019, Terminal Owner sold its remaining outstanding
membership interests in Johnson County Terminal, LLC, and purchased an
additional 25% of the outstanding membership interests in Guilford County
Terminal Company, LLC, bringing Terminal Owner’s total membership interests in
Guilford County Terminal Company, LLC to 60% (the “April 1, 2019 Equity
Transaction”); and


WHEREAS, MPC and Terminal Owner desire to amend the Agreement to reflect the
April 1, 2019 Equity Transaction and other conforming changes associated with
Ethanol Excess Volume Value Capture as defined in Schedule 5.1 to this Amendment
and as more specifically provided in the revisions to Sections 3.6(a), 4.1(a),
4.3(d)(i) and (ii), 5.1, 5.3 and Schedules 1.1, 3.1, 5.1, and 7.1 as provided in
this Amendment.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree that the foregoing recitals are
incorporated herein by reference and as follows:


1. Except for the provisions of the Agreement specifically addressed in this
Amendment, all other provisions of the Agreement shall remain in full force and
effect.


2. Capitalized terms used but not defined in this Amendment shall have the
meaning ascribed to such terms in the Agreement.


3. Section 3.6(a) is hereby deleted in its entirety and replaced with the
following:


“3.6 Blending Services.
a.
Renewable Blending. MPC may direct Terminal Owner to blend ethanol, biodiesel,
biomass-based diesel or renewable diesel with any Products as a part of the
Services hereunder. Subject to Section 3.6(c), Terminal Owner shall provide or
cause to be provided at each applicable Terminal blending services utilizing
equipment including tanks, pumps, piping, and other equipment (the “Blending
Equipment”) necessary to blend ethanol, biodiesel, biomass-based diesel and
renewable diesel into Products. MPC shall be responsible for providing all of
the ethanol, biodiesel, biomass-based diesel and renewable diesel that it
desires to be blended with Products at a Terminal. Terminal Owner shall blend
ethanol, biodiesel, biomass-based diesel and renewable diesel into the Products
as directed by MPC. Terminal Owner shall provide a PTD with information about
the blending of ethanol, biodiesel, biomass-based diesel or renewable diesel as
directed by MPC, in addition to language required by applicable Laws. Terminal
Owner shall also provide services with respect to in-tank denaturing of ethanol
as a part of the Services hereunder. Except for fees related to ethanol
denaturing services and Ethanol Excess Volume Value Capture, which are
separately set forth in Schedule 5.1, Fees for blending-related Services
performed at each Terminal are included in the per Gallon throughput fees set
forth in Schedule 5.1.”

4. Section 4.1(a) is hereby deleted in its entirety and replaced with the
following:


“4.1    Quarterly Volume Commitment.




--------------------------------------------------------------------------------




a.
Commitment. During each Calendar Quarter, MPC will tender the respective volumes
of Products identified by Calendar Quarter for each Terminal in Schedule 3.1
(each a “Minimum Quarterly Terminal Volume Commitment”) for redelivery
(including transshipments but excluding Transmix and EV) at each Terminal.”

5. Section 4.3(d)(i) and (ii) are hereby deleted in their entirety and replaced
with the following:


“(d) Prospective Volume Adjustment Opportunity.
(i)
Commencing with the fifth anniversary of the Effective Date and continuing every
five years under the Term thereafter (each such date, an “Adjustment Opportunity
Date”), Terminal Owner shall provide a statement to MPC, along with reasonable
supporting documentation, showing (A) the Terminals or Terminal Complexes for
which a Terminal Deficiency Payment was made during the previous five year
period; (B) the average actual volumes of Products tendered for redelivery
(including transshipments but excluding Transmix and EV) at each such Terminal
or Terminal Complex, as applicable, on a Calendar Quarter basis; and (C) a
calculation showing the percentage decrease of the volumes calculated in Section
4.3(d)(i)(B) (“x”) versus the Minimum Quarterly Terminal Volume Commitments or
Aggregate Committed Complex Volume, as applicable (“y”), such calculation being
expressed mathematically as (x-y)/y.

(ii) If the percentage reduction calculated for any such Terminal or Terminal
Complex, as applicable, in Section 4.3(d)(i)(C) is equal to or greater than 25%,
then MPC, at its option, may require Terminal Owner to negotiate in good faith,
a reasonable reduction in the Minimum Quarterly Terminal Volume Commitments for
such Terminals not to exceed the percentage reduction determined in Section
4.3(d)(i)(C); provided, however, that if MPC requires Terminal Owner to
negotiate a volume adjustment pursuant to this Section, Terminal Owner may
require MPC to negotiate in good faith (A) a reasonable reduction in the
Reserved Capacity for such Terminals not to exceed the percentage difference
determined in Section 4.3(d)(i)(C), and (B) a reasonable increase in the Minimum
Quarterly Terminal Volume Commitments at Terminals where the average actual
volumes of Products tendered for redelivery (including transshipments but
excluding Transmix and EV) at each such Terminal on a Calendar Quarter basis
exceeds the Minimum Quarterly Terminal Volume Commitments by 25% or more for the
same previous five year period.”
6. Section 5.1 is hereby deleted in its entirety and replaced with the
following:


“5.1 Fees. In consideration of the Reserved Capacity and the Services performed
by Terminal Owner hereunder, MPC shall pay Terminal Owner the following fees
(collectively, the “Fees”):
(a)
Base Throughput Fee. The base throughput fee for each corresponding Terminal set
forth on Schedule 5.1 (each a “Base Throughput Fee”) shall apply to volumes of
MPC’s Products (excluding Transmix and EV) redelivered hereunder up to the
Minimum Quarterly Terminal Volume Commitment. The Base Throughput Fee shall be
charged on a per Gallon basis measured at the redelivery point and, except for
the Marine Docks, butane blending and ethanol denaturing, is inclusive of all
Services provided hereunder, including additization, renewable fuel blending and
Transmix handling.

(b)
Excess Throughput Fee. For volume of MPC’s Products (excluding Transmix and EV)
redelivered hereunder in excess of the Minimum Quarterly Terminal Volume
Commitment, the excess throughput fee for each corresponding Terminal set forth
on Schedule 5.1 (each an “Excess Throughput Fee”) shall apply. The Excess
Throughput Fee shall be charged on a per Gallon basis measured at the redelivery
point and, except for the Marine Docks, butane blending and ethanol denaturing,
is inclusive of all Services provided hereunder, including additization,
renewable fuel blending and Transmix handling.

(c)
Marine Docks. With respect to the Marine Docks, the Fees shall also include a
Monthly facility fee set forth on Schedule 5.1 for the exclusive suite of
Services typically applicable to marine dock facilities and provided at the
Marine Docks. Such facility fees for the Marine Docks shall be payable by MPC on
a Monthly basis during the Term, regardless of the actual volumes of Products
throughput by or on behalf of MPC at such Marine Docks.

(d)
Butane Blending. The fees for butane blending Services provided by Terminal
Owner to MPC or its designated customers hereunder shall be calculated and
charged as set forth on Schedule 5.1.





--------------------------------------------------------------------------------




(e)
Ethanol Denaturing. The fees for ethanol denaturing Services provided by
Terminal Owner hereunder shall be calculated and charged as set forth on
Schedule 5.1.

(f)
Deficiency.

(i)
Quarterly Deficiency. If MPC fails to meet any of its Minimum Quarterly Terminal
Volume Commitments during any Calendar Quarter, then MPC will pay Terminal Owner
a deficiency payment (each, a “Terminal Deficiency Payment”) equal to the volume
in Gallons of the Minimum Quarterly Terminal Volume Commitment deficiency
multiplied by the applicable Base Throughput Fee for the affected Terminal;
provided, that notwithstanding anything to the contrary herein including the
fact that MPC failed to meet a Minimum Quarterly Terminal Volume Commitment for
a particular Terminal during a Calendar Quarter, (A) MPC shall not be liable for
payment of any Terminal Deficiency Payment if (1) such Terminal is included in a
Terminal Complex; and (2) the applicable Aggregate Actual Complex Volume for the
applicable Calendar Quarter meets or exceeds the Aggregate Committed Complex
Volume for such Calendar Quarter; and (B) if the Aggregate Committed Complex
Volume for such Calendar Quarter exceeds the Aggregate Actual Complex Volume for
such Calendar Quarter, MPC, as to such Terminals in the Terminal Complex, shall
be liable for a Terminal Deficiency Payment equal to the sum of: (1) at each
Terminal included in such Terminal Complex which failed to meet its Minimum
Quarterly Terminal Volume Commitment, the volume in Gallons of the Minimum
Quarterly Terminal Volume Commitment deficiency divided by the sum of the
differences between the volume in Gallons of the Minimum Quarterly Terminal
Volume Commitment and the actual volume of Products in Gallons tendered for
redelivery at each Terminal in such Terminal Complex that experienced a
deficiency during such Calendar Quarter, (2) for each such Terminal, multiplied
by the difference by which the Aggregate Committed Complex Volume for such
Calendar Quarter exceeds the Aggregate Actual Complex Volume for such Calendar
Quarter, and (3) multiplied by the applicable Base Throughput Fee for each such
Terminal.

(ii)
Quarterly True-Up. Promptly following each Calendar Quarter, Terminal Owner
shall provide MPC a written statement showing the Quarterly Aggregate Volume
Commitment versus the Actual Quarterly Aggregate Volume. If the Actual Quarterly
Aggregate Volume exceeds the Quarterly Aggregate Volume Commitment, MPC shall
not owe and shall be relieved from payment to Terminal Owner of any Terminal
Deficiency Payments determined pursuant to Section 5.1(f)(i) for the applicable
Calendar Quarter.

(iii)
Exclusive Remedy. Section 5.1(f) sets forth Terminal Owner’s sole and exclusive
remedy for MPC’s failure to meet any of its Minimum Quarterly Terminal Volume
Commitments or, if applicable, Aggregate Committed Complex Volumes, during any
applicable Calendar Quarter.

(g)
Unit Train Ethanol Receipts. The fees for Services provided by Terminal Owner to
MPC to support Unit Train Ethanol Receipts shall be calculated and charged as
set forth on Schedule 5.1.

(h) Ethanol Excess Volume Value Capture. The fees for Services provided by
Terminal Owner related to Ethanol Excess Volume Value Capture will be calculated
and charged as set forth on Schedule 5.1.
7. Section 5.3 is deleted in its entirety and replaced with the following:
“5.3    Adjustments. As of January 1, 2017, and as of January 1 of each year
thereafter during the Term, Terminal Owner shall upwardly adjust each of the
Fees (excluding fees for Unit Train Ethanol Receipts and Ethanol Excess Volume
Value Capture) annually by two percent (2%).
8. Schedule 1.1 is hereby amended to add the following definitions:


“BGE” has the meaning set forth in Schedule 5.1.”
“Ethanol Excess Volume Value Capture has the meaning set forth in Schedule 5.1.”
“EV” has the meaning set forth in Schedule 5.1.”


9. Schedule 3.1 is hereby deleted in its entirety and replaced with the attached
Schedule 3.1.


10. Schedule 5.1 is hereby deleted in its entirety and replaced with the
attached Schedule 5.1.




--------------------------------------------------------------------------------






11. Schedule 7.1 is hereby deleted in its entirety and replaced with the
attached Schedule 7.1.


12. The effective date of the Sections and Schedules contained in this Amendment
is July 1, 2019.


13.
This Amendment constitutes the entire agreement among the parties regarding this
subject matter and may be amended or modified only by a written instrument
signed by each of the parties.



14.
This Amendment supersedes any other prior agreements or understandings of the
parties relating to this subject matter and the parties are not relying on any
statement, representation, promise or inducement not expressly set forth herein.



15.
This Amendment may be executed in one or more counterparts, and in both original
form and one or more photocopies, each of which shall be deemed to be an
original, but all of which together shall be deemed to constitute one and the
same instrument.









[SIGNATURE PAGE FOLLOWS]
























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized representatives.
Marathon Petroleum Company LP
By: MPC Investment LLC, its General Partner
 
 
MPLX Terminals LLC
 
 
 
 
 
By:
/s/ D. L. Whikehart
 
By:
/s/ L. A. Wilkins
 
D. L. Whikehart
 
 
L. A. Wilkins
 
Title: Senior Vice President, Light Products Supply and Logistics
 
 
Title: President







--------------------------------------------------------------------------------






Schedule 3.1 – Terminals and Minimum Quarterly Terminal Volume Commitments


 
Terminal Name
State
Region
Facility Type
Loading Hours
Gallons
RC Assets
 
Lanes
Docks
Shell Capacity
 
Bay City
MI
MW
Pipeline
24/7
71,625,000
3
 
437,600
 
Bellevue
OH
MW
Pipeline
24/7
5,664,000
1
 
-
 
Belton
SC
SE
Pipeline
24/7
74,949,000
3
 
370,500
 
Birmingham
AL
SE
Pipeline
24/7
58,131,000
2
 
251,000
 
Brecksville
OH
MW
Pipeline
24/7
30,912,000
2
 
454,800
 
Canton
OH
MW
Refinery
24/7
159,134,000
6
 
48,500
 
Champaign
IL
MW
Pipeline
24/7
96,441,000
4
 
554,500
 
Charleston
WV
MW
Barge
24/7
36,360,000
2
1
165,700
 
Charlotte (East)
NC
SE
Pipeline
24/7
110,751,000
4
 
451,800
 
Charlotte (West)
NC
SE
Pipeline
24/7
41,871,000
2
 
152,700
 
Cincinnati
OH
MW
Barge
24/7
54,021,000
2
1
438,700
 
Columbus (East & West)
OH
MW
Pipeline
24/7
197,481,000
4
 
749,700
 
Columbus (GA)
GA
SE
Pipeline
24/7
22,335,000
1
 
132,600
 
Covington
KY
MW
Barge
24/7
100,056,000
4
1
342,100
 
Detroit
MI
MW
Refinery
24/7
260,460,000
6
 
-
 
Doraville
GA
SE
Pipeline
24/7
52,626,000
2
 
217,100
 
Evansville
IN
MW
Barge
24/7
37,686,000
2
1
126,000
 
Flint
MI
MW
Pipeline
24/7
37,401,000
2
 
223,800
 
Ft. Lauderdale (Eisenhower)
FL
SE
Marine
24/7
112,170,000
4
1
559,900
 
Ft. Lauderdale (Spangler)
FL
SE
Marine
24/7
107,451,000
3
1
473,800
 
Garyville
LA
SE
Refinery
24/7
61,788,000
2
 
96,700
 
Greensboro (Guilford County)
NC
SE
Pipeline
24/7
43,170,000
 
 
414,700
 
Hammond
IN
MW
Pipeline
24/7
117,831,000
3
 
1,193,800
 
Heath
OH
MW
Pipeline
24/7
49,524,000
2
 
11,100
 
Huntington
IN
MW
Pipeline
24/7
35,220,000
2
 
187,000
 
Indianapolis
IN
MW
Pipeline
24/7
64,806,000
3
 
951,600
 
Jackson
MI
MW
Pipeline
24/7
21,828,000
2
 
263,700
 
Jacksonville
FL
SE
Marine
24/7
139,122,000
5
1
1,156,900
 
Kenova/Catlettsburg Docks
WV/KY
MW
Marine Docks
24/7
712,500,000
 
4
1,421,100
 
Knoxville
TN
SE
Pipeline
24/7
77,520,000
4
 
332,800
 
Lansing
MI
MW
Pipeline
24/7
59,682,000
3
 
174,700
 
Lexington
KY
MW
Pipeline
24/7
79,470,000
3
 
205,300
 
Lima
OH
MW
Pipeline
24/7
92,961,000
2
 
854,000
 
Louisville (Algonquin)
KY
MW
Barge
24/7
202,890,000
6
1
1,215,400
 
Louisville (Kramers)
KY
MW
Barge
24/7
115,401,000
4
1
558,300
 
Macon
GA
SE
Pipeline
24/7
79,296,000
3
 
309,700
 
Marietta
OH
MW
Barge
24/7
46,947,000
3
2
170,700
 
Midland
PA
MW
Barge
24/7
54,573,000
2
1
390,400
 
Montgomery
AL
SE
Pipeline
24/7
53,745,000
2
 
191,700
 
Mt. Prospect
IL
MW
Pipeline
24/7
53,487,000
3
 
333,200
 
Mt. Vernon
IN
MW
Barge
24/7
105,945,000
1
1
630,000





--------------------------------------------------------------------------------




 
Muncie
IN
MW
Pipeline
24/7
42,747,000
2
 
243,800
 
Nashville (Bordeaux)
TN
SE
Pipeline
24/7
64,008,000
3
1
233,800
 
Nashville (Downtown)
TN
SE
Barge
24/7
44,289,000
2
1
250,800
 
Nashville (51st)
TN
SE
Pipeline
24/7
60,903,000
3
 
331,100
 
Niles
MI
MW
Pipeline
24/7
74,589,000
2
 
631,100
 
North Muskegon
MI
MW
Pipeline
24/7
113,175,000
5
 
440,200
 
Oregon
OH
MW
Pipeline
24/7
53,250,000
2
 
247,800
 
Paducah
KY
MW
Barge
24/7
30,654,000
2
1
208,300
 
Powder Springs
GA
SE
Pipeline
24/7
78,300,000
3
 
338,300
 
Robinson
IL
MW
Refinery
24/7
74,736,000
4
 
7,300
 
Rockford
IL
MW
Pipeline
24/7
48,678,000
3
 
326,000
 
Romulus
MI
MW
Pipeline
24/7
27,309,000
3
 
268,400
 
Selma (Buffalo)
NC
SE
Pipeline
24/7
123,750,000
3
 
549,000
 
Selma (West Oak)
NC
SE
Pipeline
24/7
134,537,000
4
 
355,000
 
Speedway
IN
MW
Pipeline
24/7
124,647,000
5
 
526,300
 
Steubenville
OH
MW
Pipeline
24/7
16,599,000
2
 
111,400
 
Tampa
FL
SE
Marine
24/7
334,203,000
10
1
1,231,700
 
Viney Branch
KY
MW
Refinery
24/7
114,474,000
6
 
57,100
 
Youngstown
OH
MW
Pipeline
24/7
28,176,000
2
 
131,000





Terminal Complexes:


1.    Brecksville and Canton
2.    Charlotte (West) and Charlotte (East)
3.    Cincinnati and Covington
4.    Evansville and Mt. Vernon
5.    Ft. Lauderdale (Spangler) and Ft. Lauderdale (Eisenhower)
6.    Indianapolis and Speedway
7.    Louisville (Kramers) and Louisville (Algonquin)
8.    Nashville (Bordeaux), Nashville (Downtown) and Nashville (51st)
9.    Selma (Buffalo) and Selma (West Oak)




--------------------------------------------------------------------------------








Schedule 5.1 – Fees (Effective January 2019)


Terminal Name
Base Throughput Fee
Excess Throughput Fee
Bay City
0.01634260
0.01347734
Bellevue
0.01326510
0.01326510
Belton
0.01443243
0.01273450
Birmingham
0.01496303
0.01284062
Brecksville
0.03310969
0.01326510
Canton
0.01326510
0.01326510
Champaign
0.01411407
0.01326510
Charleston
0.02292209
0.01368958
Charlotte (East)
0.01464467
0.01305286
Charlotte (West)
0.01835890
0.01252225
Cincinnati
0.02950158
0.01368958
Columbus (East & West)
0.01241613
0.01241613
Columbus (GA)
0.02727305
0.01294674
Covington
0.01655484
0.01623648
Detroit
0.01326510
0.01326510
Doraville
0.01963235
0.01294674
Evansville
0.02079968
0.01390182
Flint
0.02292209
0.01337122
Ft. Lauderdale (Eisenhower)
0.01782829
0.01337122
Ft. Lauderdale (Spangler)
0.01432631
0.01432631
Garyville
0.01400795
0.01241613
Greensboro (Friendship) – Guilford County
0.01273450
0.01273450
Hammond
0.01920786
0.01252225
Heath
0.01220389
0.01220389
Huntington
0.01931399
0.01347734
Indianapolis
0.02642408
0.01347734
Jackson
0.03947694
0.01347734





--------------------------------------------------------------------------------




Jacksonville
0.02897098
0.01390182
Kenova/Catlettsburg Docks
0.00689785
0.00689785
Knoxville
0.01305286
0.01262838
Lansing
0.01496303
0.01347734
Lexington
0.01337122
0.01305286
Lima
0.01825278
0.01220389
Louisville (Algonquin)
0.01857114
0.01273450
Louisville (Kramers)
0.01581200
0.01337122
Macon
0.01411407
0.01241613
Marietta
0.02154252
0.01368958
Midland
0.02493839
0.01199165
Montgomery
0.01644872
0.01284062
Mt. Prospect
0.02313433
0.01326510
Mt. Vernon
0.01687321
0.01167329
Muncie
0.01697933
0.01326510
Nashville (Bordeaux)
0.01475079
0.01284062
Nashville (Downtown)
0.02090580
0.01284062
Nashville (51st)
0.01750993
0.01284062
Niles
0.01899562
0.01315898
North Muskegon
0.01347734
0.01347734
Oregon
0.01708545
0.01326510
Paducah
0.02706080
0.01326510
Powder Springs
0.01549364
0.01294674
Robinson
0.01390182
0.01294674
Rockford
0.02111804
0.01305286
Romulus
0.03703616
0.01358346
Selma (Buffalo)
0.01294674
0.01294674
Selma (West Oak)
0.01294674
0.01294674
Speedway
0.01347734
0.01347734
Steubenville
0.03194236
0.01315898
Tampa
0.01453855
0.01347734
Viney Branch
0.01337122
0.01337122





--------------------------------------------------------------------------------




Youngstown
0.02313433
0.01284062



Marine Docks
Kenova/Catlettsburg Docks includes Kenova Light Product, and Catlettsburg Crude,
Heavy Oil, and Light Oil Docks


Kenova/Catlettsburg Docks - $2,653,020 per month


Butane Blending  


(A)Facilities with Third Party Licensed Blending Technology


From and after July 1, 2019, at facilities at which Energy Transfer Partners LP
(“ETP”) licenses blending technology to MPC, Terminal Owner’s fee for performing
the butane blending service shall be calculated as follows:


Ninety-five percent (95%) of the difference between the Daily Gasoline Value
(defined below) and the Daily Butane Value (defined below). Expressed as a
formula, the Butane Blending Service Fee is:


Butane Blending Service Fee = (DGV-DBV)* 95%


NOTE: Terminal Owner will reflect an annual true up value cost or revenue, as
defined in Section 4 of this Schedule 5.1, as a separate line item on any
monthly invoices submitted pursuant to this Agreement.


Definitions:


1.Daily Gasoline Value (“DGV”): Expressed as a formula:


DGV = (GB)*(GPV+TF)


GB: number of gallons of butane blended on a given day at the terminal site.
GPV: daily gasoline posted value per gallon.
TF: the transportation fee for moving spot purchased gasoline to the terminal
for the gasoline grade in which the butane is blended.


     a. The GPV is calculated by location as follows:






--------------------------------------------------------------------------------




Location
Market
GPV Price Calculation
Bay City
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Charlotte East
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Jacksonville
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Lansing
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Nashville 51st
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Selma Buffalo
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Selma Oak
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices
Speedway
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
North Muskegon
Chicago
Daily posted Argus 85 CBOB and 91 PREM spot prices
Tampa
Gulf Coast
Daily posted Argus 85 CBOB and 91 PREM spot prices

b. The TF is the avoided MPC cost of transporting one Gallon of gasoline (in the
most cost effective method possible) to a terminal blending location, as
verified and provided by MPC’s Supply Distribution & Planning - Light Products
Project Analysis organization.


2.
Daily Butane Value (“DBV”): the daily agreed upon butane purchase price (“BPP”)
from ETP plus the total daily RIN value (DRV), multiplied by the daily total
number of butane gallons blended (“GB”). Expressed as a formula:



DBV = (GB)*(BPP+DRV)


Bay City DBV = (GB)*(BPP+1/2DRV)


“DRV” will be determined by using the percentage of each type of RINs specified
by the Renewable Fuel Standard Program updated annually or the most recent
requirements and will be adjusted retroactively for any difference between the
requirements at the time of the calculation and the requirements contained in a
final rule establishing Renewable Volume Obligations for the year. OPIS daily
posting for the respective RINs pricing will be used. In order to minimize the
daily average RINs Cost, postings for prior years RINs will be used up to the
maximum allowable percentage.






--------------------------------------------------------------------------------




3.
Profit Sharing Payment (“PSP”): For each calendar month, a Profit Sharing
Payment is paid by ETP to MPC for volumes blended at the Bay City terminal. The
(“PSP”) is calculated as the volume of gallons blended (“GB”) at Bay City in
such month multiplied by fifty percent multiplied by the following value: (A)
the volume weighted daily average of the high and low assessments of Argus
posted Chicago Cycle 1 gasoline price (85 CBOB) minus (B) the volume weighted
daily average of the high and low assessments of the OPIS posted Mt. Belvieu TET
normal butane price minus (C) the average supply cost.



Fee calculations pursuant to this Schedule 5.1 for butane blending services
completed prior to July 1, 2019 shall not be affected by changes in the
foregoing formulas.


4.
Annual True-Up: This cost or revenue is intended to cover changes in the
estimated vs actual transportation costs, half of shared maintenance expenses,
and estimated vs actual butane purchase costs. The cost or revenue is calculated
by ETP. MPC will pass ninety-five (95%) of this to Terminal Owner.



B)
Facilities Without Third Party Licensed Blending Technology



From and after September 1, 2018, at facilities at which no third party licensed
blending technology is utilized, Terminal Owner’s fee for performing the tank
butane blending service shall be calculated as follows:


Ninety-five percent (95%) of the difference between the Tank Daily Gasoline
Value (defined below) and the Tank Daily Butane Value (defined below). Expressed
as a formula, the Tank Butane Blending Service Fee is:


Tank Butane Blending Service Fee = (TDGV-TDBV)* 95%




Definitions:
1.
Tank Daily Gasoline Value (“TDGV”): Expressed as a formula:



TDGV = (GB)*(GPV+TF)


GB: number of gallons of butane blended on a given day at the terminal site.
GPV: daily gasoline posted value per gallon.
TF: the avoided transportation fee for moving spot purchased gasoline to the
terminal for the gasoline grade in which the butane is blended.


a.
The GPV is calculated by location using the daily posted average of either Argus
85 CBOB or Argus PREM spot prices for the respective blend and market derived
from Schedule 3.1.



b.
The TF is the avoided MPC cost of transporting one Gallon of gasoline (in the
most cost effective method possible) to a terminal blending location, as
verified and provided by MPC’s Supply Distribution & Planning - Light Products
Project Analysis organization.



2.
Tank Daily Butane Value (“TDBV”): the daily agreed upon tank butane purchase
price (“TBPP”) from supplier, plus the total daily RIN value (DRV), multiplied
by the daily total number of butane gallons blended (“GB”). Expressed as a
formula:





--------------------------------------------------------------------------------






DBV = (GB)*(TBPP+DRV+TC)


a.
The TC is the trucking cost of transporting one Gallon of butane (in the most
cost effective method possible) to a terminal blending location..



b.
“DRV” will be determined by using the percentage of each type of RINs specified
by the Renewable Fuel Standard Program updated annually or the most recent
requirements and will be adjusted retroactively for any difference between the
requirements at the time of the calculation and the requirements contained in a
final rule establishing Renewable Volume Obligations for the year. OPIS daily
posting for the respective RINs pricing will be used. In order to minimize the
daily average RINs Cost, postings for prior years RINs will be used up to the
maximum allowable percentage.



3.
In the event MPC requests the butane skid for temporary use at an MPC owned
terminal(s), MPC shall pay an MPLX Tank Butane Blending Equipment Service Fee
equal to 5% of the blending value. Expressed as a formula:



a.
MPLX Tank Butane Blending Equipment Service Fee = (TDGV-TDBV)* 5%.



4.
Annual Adjustment to Revenue: This cost or revenue is intended to cover changes
in the estimated vs actual transportation costs. Annually during the month of
April, MPC will issue an adjustment of revenue to MPLX. This adjustment will be
the result in changes of actual vs previously estimated trucking costs
associated with delivery of butane to the terminals for the previous April-
March.





Ethanol Denaturing


$0.02 per Gallon of undenatured ethanol.




Unit Train Ethanol Receipts


Beginning on January 15, 2017 and continuing thereafter for so long as the
Master Terminal Services Agreement by and between MPC and ECO Energy
Distribution Services LLC dated October 19, 2015 (the “ECO Agreement”) has not
terminated, been cancelled or otherwise expired pursuant to its terms or
agreement of the parties thereto, each of the following shall apply:


1.MPC shall pay Terminal Owner $0.0135 per Gallon for Unit Train Ethanol
Receipts; provided that the invoice for the month ending March 31 of each year
(or upon termination of the ECO Agreement, prorated according to the time of
such termination) shall include an additional fee of $0.0135 per Gallon of Unit
Train Ethanol Receipts that are less than 111,360,000 Gallons for the 12-month
period ending on March 31 of the same year (prorated for the time period between
January 15, 2017 through March 31, 2017). The $0.0135 per Gallon fee set forth
in this Section shall be adjusted at the time of and in an amount equal to any
adjustment to the Throughput Fees (as defined in the ECO Agreement) pursuant to
Section 6.1(b) of the Eco Agreement, as may be amended from time to time.






--------------------------------------------------------------------------------




At the end of each Calendar Quarter, Terminal Owner shall credit MPC on the
monthly invoice (or upon termination of the ECO Agreement, prorated according to
the time of such termination) an amount equal to the sum of (a) the Base
Throughput Fee for Selma (Buffalo) set forth in Schedule 5.1 (as adjusted)
multiplied by the volume (in Gallons) of ethanol redelivered by truck from the
Selma (Buffalo) Terminal to the Selma (West Oak) Terminals during such Calendar
Quarter; and (b) the Base Throughput Fee for Selma (Buffalo) set forth in
Schedule 5.1 (as adjusted) multiplied by the volume (in Gallons) of ethanol
redelivered per MPC’s direction from the Selma (Buffalo) Terminal into trucks
for ECO during such Calendar Quarter.


Ethanol Excess Volume Value Capture


MPC will pay Terminal Owner fees as calculated herein for EV at Terminals where
sales volume is made on a temperature corrected basis.


The value will be calculated via the following method: Multiply the volume by
the price per the calculations described in the following two paragraphs.


The volume will be calculated via the following method: The American Petroleum
Institute’s Manual of Petroleum Measurement Standards Chapter 11.3.4
“Miscellaneous Hydrocarbon Properties – Denatured Ethanol and Gasoline Blend
Densities and Volume Correction Factors” (“Chapter 11.3.4”) provides data-based
equations for Blends of Gasoline and Ethanol (“BGE”). Chapter 11.3.4 addresses
excess volumes of gasohol (“EV”) created when gasoline and ethanol components
are blended together. EV for truck rack throughput at Terminals equipped with
Terminal Automation Software (TAS) will be calculated using the equation in
Chapter 11.3.4 performed by TAS for any BGE. The TAS will be programmed to
calculate EV by multiplying these BGE volumes by the correction factors as
calculated using the equation from Chapter 11.3.4. This process of crediting
Terminal Owner with the EV based on the technology Terminal Owner installed and
maintains at its Terminals is known as “Ethanol Excess Volume Value Capture.”


The price will be calculated via the following method: Each Terminal is assigned
to the CHICAGO (Midwest-designated as ‘MW’) or US GULF COAST
(Southeast-designated as ‘SE’) region based on Schedule 3.1. EV credited to
Terminal Owner will be valued using the non-weighted monthly average ARGUS 85
Assessment MID CBOB price for given market based on the location of the
Terminal. The Midwest (‘MW’) will be using West Shore and Gulf Coast (‘SE’) will
be using Pasadena posted pricing.






--------------------------------------------------------------------------------






Schedule 7.1 – Market Price Formula


Each terminal location will be assigned to the CHICAGO (Midwest designated as
’MW’) or US GULF COAST (Southeast designated as ‘SE’) based on Region column on
Schedule 3.1. The Midwest (‘MW’) will be using West Shore and Gulf Coast (‘SE’)
will be using Pasadena posted pricing as published by ARGUS.


Ordinary Handling Losses in excess of 0.25% will be valued via pricing gasoline
and distillate proration between ARGUS 85 Assessment MID CBOB and ARGUS
Ultra-low sulfur diesel Assessment MID, considering CHICAGO/US GULF COAST
markets to determine one weighted average price for the given month.


Extraordinary losses will be valued based on individual incident. The ARGUS
price for commodity or commodities involved in the incident will be used,
considering CHICAGO/US GULF COAST pricing based on the Terminal location
Assignment. If the incident involves Transmix, valuation should be based on the
lower of the Assessment MID ARGUS 85 CBOB or Ultra-low sulfur diesel value less
$0.10/gallon, considering CHICAGO/US GULF COAST pricing based on the Terminal
location.


VRU Gains will be valued using the non-weighted monthly average ARGUS 85
Assessment MID CBOB price for given market based on the Terminal location.




